PER CURIAM.
Robert Wright, an employee of the Lima Correctional Institution, sued his employer under the Americans with Disabilities Act. The Institution filed a motion to dismiss, arguing that the Act did not abrogate state sovereign immunity. The district court denied the Institution’s motion, and the Institution appealed. This case is now controlled by Trustees of University of Alabama v. Garrett, 531 U.S. 356, 121 S.Ct. 955, 148 L.Ed.2d 866 (2001), which held that the Eleventh Amendment bars state employees from bringing claims against their employers under Title I of the Americans with Disabilities Act. We therefore REVERSE the district court’s denial of the defendant’s motion to dismiss and REMAND this case to the district court for further proceedings in light of Garrett.